     Case 3:19-cv-00127-MMD-CLB Document 18 Filed 08/24/20 Page 1 of 3



1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
         SONNY JAMES GUBBINE,                           Case No. 3:19-cv-00127-MMD-CLB
4
                                           Plaintiff,                  ORDER
5              v.
6        RENEE BAKER, et al.,
7                                     Defendants.
8

9             This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

10   1983 by a state prisoner. The Court entered a screening order on March 27, 2020.1 (ECF

11   No. 9). The screening order imposed a 90-day stay, and the Court entered a subsequent

12   order in which the parties were assigned to mediation by a court-appointed mediator.

13   (ECF Nos. 9, 13). The Office of the Attorney General has filed a status report indicating

14   that settlement has not been reached and informing the Court of its intent to proceed with

15   this action. (ECF No. 16).

16            For the foregoing reasons, IT IS ORDERED that:

17            1.     The Clerk of the Court shall electronically SERVE a copy of this order and

18   a copy of Plaintiff’s complaint (ECF No. 10) on the Office of the Attorney General of the

19   State of Nevada by adding the Attorney General of the State of Nevada to the docket

20   sheet. This does not indicate acceptance of service.

21            2.     Service must be perfected within ninety (90) days from the date of this order

22   pursuant to Fed. R. Civ. P. 4(m).

23            3.     Subject to the findings of the screening order (ECF No. 9), within twenty-

24   one (21) days of the date of entry of this order, the Attorney General’s Office shall file a

25   notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it

26
27
     1 The screening order also granted Plaintiff’s application to proceed in district court without
     prepaying fees or costs, which he filed following his release from prison. The Court notes
28   that Plaintiff is not subject to the requirements of 28 U.S.C. § 1915(a)(2), (b) because he
     is no longer a “prisoner” within the meaning of the statute. See 28 U.S.C. § 1915(h).
                                                    1
     Case 3:19-cv-00127-MMD-CLB Document 18 Filed 08/24/20 Page 2 of 3



1    accepts service; (b) the names of the defendants for whom it does not accept service,

2    and (c) the names of the defendants for whom it is filing the last-known-address

3    information under seal. As to any of the named defendants for whom the Attorney

4    General’s Office cannot accept service, the Office shall file, under seal, but shall not serve

5    the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such

6    information. If the last known address of the defendant(s) is a post office box, the Attorney

7    General's Office shall attempt to obtain and provide the last known physical address(es).

8           4.     If service cannot be accepted for any of the named defendant(s), Plaintiff

9    shall file a motion identifying the unserved defendant(s), requesting issuance of a

10   summons, and specifying a full name and address for the defendant(s).                For the

11   defendant(s) as to which the Attorney General has not provided last-known-address

12   information, Plaintiff shall provide the full name and address for the defendant(s).

13          5.     If the Attorney General accepts service of process for any named

14   defendant(s), such defendant(s) shall file and serve an answer or other response to the

15   complaint (ECF No. 10) within sixty (60) days from the date of this order.

16          6.     Plaintiff shall serve upon defendant(s) or, if an appearance has been

17   entered by counsel, upon their attorney(s), a copy of every pleading, motion or other

18   document submitted for consideration by the Court. If Plaintiff electronically files a

19   document with the Court’s electronic-filing system, no certificate of service is required.

20   Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-1(b); Nev. Loc. R. 5-1. However, if Plaintiff

21   mails the document to the Court, Plaintiff shall include with the original document

22   submitted for filing a certificate stating the date that a true and correct copy of the

23   document was mailed to the defendants or counsel for the defendants. If counsel has

24   entered a notice of appearance, Plaintiff shall direct service to the individual attorney

25   named in the notice of appearance, at the physical or electronic address stated therein.

26   The Court may disregard any document received by a district judge or magistrate judge

27   which has not been filed with the Clerk, and any document received by a district judge,

28

                                                   2
     Case 3:19-cv-00127-MMD-CLB Document 18 Filed 08/24/20 Page 3 of 3



1    magistrate judge, or the Clerk which fails to include a certificate showing proper service

2    when required.

3          7.     This case is no longer stayed.

4
           DATED: August 24, 2020.
5

6
                                              UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 3
